Citation Nr: 1542150	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-22 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Daniel g. Krasnegor, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He died in January 2012.  The appellant claims as the surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the case currently resides with the Regional Office and Insurance Center in Philadelphia, Pennsylvania.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The recent VA opinion is not adequate.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall refer the file to an expert in environmental medicine.  The purpose is to determine whether there is any relationship between the fatal disease processes and exposure to Agent Orange, to include the possible exposure to benzene.
If upon completion of the above action the claim remains denied, the AOJ shall issue a supplemental; statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




